                      Case 1:16-cv-07499-JMF Document 75 Filed 04/30/20 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________  DistrictofofNew York
                                                                          __________

                   Salvador Santiago et al
                             Plaintiff
                                v.                                       Civil Action No. 1:16-cv-7499 (JMF)
             The Tequila Gastropub LLC et al
                            Defendant


                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
✔
u the plaintiff (name)  Salvadore Santiago et al                                               recover from the
defendant (name)                         The Tequila Gastropub LLC et al                          the amount of
 One thousand seven hundred forty-seven and forty-four cents     dollars ($ 1,747.44 ), which includes prejudgment
interest at the rate of 9.00   %, plus post judgment interest at the rate of        % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

u other:

                                                                                                                                 .

This action was (check one):

u tried by a jury with Judge                                                                       presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                   without a jury and the above decision
was reached.

✔
u decided by Judge          Jesse M. Furman                                                 on a motion for
      judgment pursuant to settlement agreement
                                                                                                                                 .

Date:     April 30, 2020                                                                  CLERK OF COURT



                                                                                                    xxxxxxx
                                                                                       Signature of Clerk or Deputy Clerk
